Citation Nr: 0937173	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service-connected burial benefits.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1943 to February 1945.  He died in June 2006.  The 
appellant is the Veteran's surviving spouse.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2006 rating decision, and an 
adjoining December 21, 2006 letter issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which respectively denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, and awarded burial benefits in the amount of 
$300.  The appellant disagreed with this denial and the 
assigned award for burial benefits; she perfected an appeal 
as to both issues.  

The appellant was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in September 2009.  She failed to 
report for this hearing.  The appellant has provided no 
explanation for her failure to report and has not since 
requested that the hearing be rescheduled.  Her hearing 
request, therefore, is deemed withdrawn. See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).

Issues not on appeal

In a December 21, 2006 letter to the appellant, the RO denied 
the appellant's claims for accrued benefits and for death 
pension.  To the Board's knowledge, the appellant has not 
disagreed with these decisions.  Accordingly, they are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



	(CONTINUED ON NEXT PAGE)
REMAND

In essence, the appellant asserts that the Veteran's service-
connected pulmonary tuberculosis caused the Veteran's death 
in June 2006.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

Reason for remand

On her initial claim for death benefits, the appellant 
specifically indicated that the Veteran received his 
treatment at the John Cochran Medical Center, a VA Medical 
Center (VAMC) in St. Louis, Missouri.  See the appellant's 
July 13, 2006 Statement in Support of Claim.  Subsequently, 
after the RO denied her claims, the appellant disagreed with 
the RO's decision, and asserted that there was "medical 
evidence from the VAMC you should have received if you 
requested it."  The appellant additionally indicated that 
"[t]he VAMC also allowed [the Veteran] treatment at other 
facilities and doctors."  See the appellant's January 4, 
2007 notice of disagreement (NOD).  

After reviewing the Veteran's claims file, it does not appear 
that the RO requested or obtained any VAMC treatment records 
on behalf of the appellant.    

It is the duty of the VA to assist a claimant in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, updated 
treatment records from the John Cochran VAMC in St. Louis 
must be obtained.

The Board additionally notes that the appellant's claim of 
entitlement to service-connected burial benefits is 
inextricably intertwined with the claim for entitlement to 
service connection for the Veteran's death.  In other words, 
if the appellant's claim for service connection is granted or 
denied, this may impact the burial benefits claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the Veteran's 
burial benefits claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appellant and 
request that she identify, to the extent 
possible, any medical treatment the 
Veteran received for his service-connected 
pulmonary tuberculosis before his death.  
VBA should take appropriate steps to 
secure copies of any such treatment 
reports identified by the appellant which 
are not in the record on appeal, to 
include the above-referenced VA treatment 
records already identified by the 
appellant from the John Cochran VA Medical 
Center in St. Louis, Missouri.

2.  Upon completion of the foregoing, the 
VBA should then arrange for Veteran's 
claims folder to be forwarded to and 
reviewed by the November 27, 2006 VA 
examiner, if available, or by another 
reviewer.  The reviewer should determine, 
in light of the Veteran's entire medical 
history, to include any newly obtained 
medical records, whether it is as likely 
as not that the Veteran's cause of death 
was related to his service-connected 
pulmonary tuberculosis.  An addendum 
report should be prepared and associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the appellant's claims of entitlement to 
service connection for the cause of the 
Veteran's death, and for service-connected 
burial benefits in excess of $300.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


